Exhibit 10.1

 

ASSET PURCHASE AGREEMENT

 

This ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of February 12th,
2015, is entered into by and among AlvaEDU, Inc., a Delaware corporation with
principal executive offices located at 327 Plaza Real, Suite 235, Boca Raton, FL
33432, (the “Company” and/or the “Seller”), and Oxford City Football Club, Inc.,
a Florida corporation, with principal executive offices located at 10 Fairway
Drive, Suite 302, Deerfield Beach, FL 33441 (the “Purchaser” and/or the
“Buyer”).

 

W I T N E S S E T H:

 

WHEREAS, the Company and the Purchaser are executing and delivering this
Agreement in accordance with and in reliance upon the exemption from securities
registration for offers and sales to accredited investors afforded, inter alia,
by Rule 506 under Regulation D (“Regulation D”) as promulgated by the United
States Securities and Exchange Commission (the “SEC”) under the Securities Act
of 1933, as amended (the “1933 Act”), and/or Section 4(2) of the 1933 Act; and,

 

WHEREAS, the Purchaser wishes to purchase all of the Purchased Assets of the
Company, as defined below, subject to and upon the terms and conditions of this
Agreement and acceptance of this Agreement by the Company, on the terms and
conditions referred to herein; and,

 

NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1. AGREEMENT TO PURCHASE; PURCHASE PRICE.

 

a. Purchase.

 

(i) Subject to the terms and conditions of this Agreement, the Purchaser hereby
agrees to purchase all of the Purchased Assets of the Company, in return for
28,000,000 unregistered voting common shares of the Purchaser (the “Purchase
Amount”), with a current market value of $7.0 million based on the close price
of the common shares of the Purchaser on February 9, 2015.

 

(ii) In consideration for the Company agreeing to the Purchase Amount, the
Purchaser agrees to issue the 28,000,000 unregistered voting common shares of
the Purchaser, all subject to the additional provisions as provided below.

 

b. Certain Definitions. As used herein, each of the following terms has the
meaning set forth below, unless the context otherwise requires:

 

“Affiliate” means, with respect to a specific Person referred to in the relevant
provision, another Person who or which controls or is controlled by or is under
common control with such specified Person.

 



1

 

 

“Agreement” shall mean this Agreement and all Exhibits and Schedules hereto.

 

“Assumed Obligations” shall have the meaning set forth in Section 2.1.3.

 

“Business Brokerage Fee” means the fees payable to the transaction broker.

 

“Closing Date” means the date of the closing of the Transaction, as provided
herein.

 

“Closing Discharge Obligations” shall have the meaning set forth in Section
2.1.4.

 

“Common Stock” shall mean the authorized class of restricted common stock,
$0.001 par value per share of the Purchaser.

 

“Company Control Person” means each director, executive officer, promoter, and
such other Persons as may be deemed in control of the Company pursuant to Rule
405 under the 1933 Act or Section 20 of the 1934 Act (as defined below).

 

“Contract” shall mean any agreement, commitment, lease, contract, note,
mortgage, indenture or other obligation.

 

“Encumbrance” shall mean any lien, pledge, security interest, claim or other
encumbrance.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Assets” shall mean those assets of the Sellers not included among the
Purchased Assets, as more fully defined in Section 2.1.2.

 

“GAAP” shall mean United States generally accepted accounting principles
consistently applied.

 

“Governmental Entity” shall mean the United States of America, or any
governmental or regulatory authority, agency, commission, body or other
governmental entity of the United States of America or the State of Florida or
any State, or any political subdivision thereof.

 

“Holder” means the Person holding the relevant ASSET at the relevant time.

 

“Indebtedness” shall mean, when used with reference to any Person, without
duplication, (i) any liability of such Person created or assumed by such Person,
or any Subsidiary thereof, (A) for borrowed money, (B) evidenced by a bond,
note, debenture, or similar instrument (including a purchase money obligation,
deed of trust or mortgage) given in connection with the acquisition of, or
exchange for, any property or assets (other than inventory or similar property
acquired and consumed in the Ordinary Course), including securities and other
Indebtedness, (C) in respect of letters of credit issued for such Person’s
account and “swaps” of interest and currency exchange rate (and other interest
and currency exchange rate hedging agreements) to which such Person is a party;
(D) for the payment of money as lessee under leases that should be, in
accordance with generally accepted accounting principles, recorded as capital
leases for financial reporting purposes; (ii) any liability of others described
in the preceding clause (i) guaranteed as to payment of principal and interest
by such Person or in effect guaranteed by such Person through an agreement,
contingent or otherwise, to purchase, repurchase or pay the related Indebtedness
or to acquire security therefor; (iii) all liabilities or obligations secured by
a Lien upon property owned by such Person and upon liabilities or obligations
such Person customarily pays interest or principal, whether or not such Person
has not assumed or become liable for the payment of such liabilities or
obligations; (iv) any amendment, renewal, extension, revision or refunding or
any such liability or obligation; and (v) any trade payables incurred in the
normal course of business.

 



2

 

 

“Knowledge” shall mean, with respect to any Person, the actual knowledge of such
Person, provided that if such Person is a business entity, the actual knowledge
of such Person’s executive officers and senior management, after reasonable
inquiry.

 

“Last Financial Report Date” means December 31, 2014.

 

“Law” shall mean any law, rule, regulation, judgment, injunction, order, decree
or other restriction of any court or Governmental Entity of the United States,
or any State or political subdivision thereof.

 

“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.

 

“Material Adverse Effect” means an event or combination of events, which
individually or in the aggregate, would reasonably be expected to (w) adversely
affect the legality, validity or enforceability of the Securities, (x) have or
result in a material adverse effect on the results of operations, assets,
prospects, or condition (financial or otherwise) of the Company and its
subsidiaries, taken as a whole, (y) adversely impair the Company's ability to
perform fully on a timely basis its obligations under any of this Agreement or
the transactions contemplated thereby, or (z) materially and adversely affect
the value of the rights granted to the Purchaser in this Agreement.

 

“Ordinary Course” shall mean, when used with reference to the Sellers, the
ordinary course of the Seller’s Business, consistent with past practices and
normal day to day operations.

 

“Permitted Encumbrances” shall mean (a) liens or encumbrances for ad valorem
real or personal property taxes or assessments not at the time due and (b) liens
or encumbrances in respect of pledges or deposits under worker’s compensation
laws or similar legislation, carriers’, warehousemen’s, mechanic’s, laborers’
and materialmen’s and similar liens, if the obligations secured by such liens or
encumbrances are not then delinquent and (c) the lien on the Company’s Courseflo
software code base and all associated intellectual property held by the holders
of the Notes Payable listed on Schedule 2.1.3.

 

“Person” means any living person or any entity, such as, but not necessarily
limited to, a corporation, partnership or trust.

 

“Purchaser Control Person” means each director, executive officer, promoter, and
such other Persons as may be deemed in control of the Purchaser pursuant to Rule
405 under the 1933 Act or Section 20 of the 1934 Act.

 



3

 

 

“Purchased Assets” shall mean the properties, assets, rights and interests as
more fully defined and described in Section 2.1.1, and including, without
limitation, Tangible Assets, Assumed Contracts, Licenses and Permits, Intangible
Property Rights, patents, copyrights, trade names, trademarks and other
intellectual properties and rights, customer lists and marketing data, computer
software and systems, Accounts Receivable and books and records, and all
goodwill and general intangibles associated with the Business and other
Purchased Assets, except for properties, rights, and interests encompassed
within the Excluded Assets.

 

“SEC” the United States Securities and Exchange Commission.

 

“Tax Returns” shall mean all federal, state, local or foreign tax returns, tax
reports, and declarations of estimated tax required to be filed with any
Governmental Entity.

 

“Tax” or “Taxes” shall mean any federal, state, local, or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental, customs duties, capital stock,
franchise, profits, withholding, social security, unemployment, disability, real
property, personal property, sales, use, transfer, registration, value added,
alternative or add-on minimum, estimated, or other tax of any kind whatsoever,
including any interest, penalty, or addition thereto, whether disputed or not.

 

“Transaction Fees” means the legal fees incurred by the Purchaser in connection
with the Transaction, and the Business Brokerage Fees.

 

Other Defined Terms. In addition to the terms defined in the introductory
paragraph or recitals to this Agreement, and in Section 1 above, other
capitalized terms used in this Agreement shall have the meanings given to them
as provided elsewhere in the text of this Agreement, and, unless otherwise
indicated, all such defined terms shall have their respective meaning throughout
this Agreement.

 

c. Form of Payment; Transaction Fees; Delivery of Certificates.

 

(i) The Purchaser shall pay the Purchase Amount by delivering immediately to the
Company on the Closing Date 28,000,000 restricted common shares of the Purchaser
(the “Securities”).

 

(ii) On the Closing Date, the Company shall deliver to the Purchaser or its
designee all of the Purchased Assets of the Company, as set out Schedules
attached to this Agreement.

 

(iii) By signing this Agreement, each of the Purchaser and the Company agrees to
all of the terms and conditions of this Agreement, all of the provisions of
which are incorporated herein by this reference as if set forth in full.





 



4

 

 

2. PURCHASE AND SALE OF ASSETS

 



2.1 Assets Being Purchased and Liabilities Being Assumed.





 

2.1.1 Purchased Assets. The Buyer (or its nominees) agrees to purchase from the
Seller, and the Seller agrees to sell, transfer and assign to the Buyer (or its
nominees), free and clear of any and all mortgages, liens, security interests,
encumbrances, pledges, leases, equities, claims, charges, restrictions,
conditions, conditional sale contracts, and any other adverse interests of any
kind whatsoever (other than those securing any Assumed Obligations described in
Section 2.1.3 hereof and other than Permitted Encumbrances), all of the
operating assets, the Businesses, licenses and permits, contracts, trade names
and intellectual property, and goodwill/going concern value of each Seller
(excluding the Excluded Assets), wherever located, which are owned or used by
the Seller in connection with the Businesses (collectively, the “Purchased
Assets”). The Seller acknowledges and agrees that the Buyer may form separate
subsidiaries to acquire the assets and operations of the Company. The Purchased
Assets shall include, but shall not be limited to, and the Seller represents and
warrants with respect thereto, the following:

 

(a)   Tangible Assets. All the tangible personal property, including but not
limited to, cash in all accounts (excluding negative account balances), security
deposits, machinery, equipment, computers, phones, tools, vehicles, containers,
parts, books and records, materials and supplies, customer and supplier records,
files and documents of whatever kind and nature, furniture and fixtures wherever
located (collectively, the “Tangible Assets”), the material items of which are
identified in Schedule 2.1.1(a) attached hereto;

 

(b)    Assumed Contracts. All of the rights, tangible and intangible, and
leasehold interests in real and personal property of the Seller that relate to
and are necessary to the operation of the Business existing under any customer,
material contracts, agreements, leases, licenses, instruments or commitments,
all of which (other than customer purchase orders) are listed on Schedule
2.1.1(b), and its sub-schedules, attached hereto (collectively, the “Assumed
Contracts”) and will be updated as of the Closing Date. Unless set forth on
Schedule 2.1.1(b) or any of the sub-schedules thereto, such agreement or
commitment is not an Assumed Contract by the Buyer. The Assumed Contracts in
Schedule 2.1,1(b) shall include at a minimum the following:

 

(i) Schedule 2.1.1(b)(i) contains a true and complete list and description of
the outstanding sales order and sales contract backlog of the Seller having an
indicated gross value in excess of Five Thousand Dollars ($5,000.00) or having a
term of duration in excess of six months. All outstanding sales orders and sales
contracts of the Seller have been entered into in the ordinary course and in
compliance with all applicable laws and regulations. Except as described in
Schedule 2.1.1(b)(i), the Seller has not received any advance, progress payment
or deposit in respect of any sales order or sales contract, and the Seller has
no sales order or sales contract that will result, upon completion or
performance thereof, in gross margins materially lower than those normally
experienced by the Seller for the services or products covered by such sales
order or sales contract.

 

(ii) Schedule 2.1.1(b)(ii) contains a true and complete list and description of
all outstanding customer contracts. All outstanding customer contract or
commitments of the Seller have been incurred in the ordinary course, and no
customer contract or commitment is in excess of the normal, ordinary and usual
requirements of the business of the Seller or at a price below fair market
value.

 



5

 

 

(iii)      Schedule 2.1.1(b)(iii) contains a true and complete list of all sales
agency, sales representative, and similar contracts or agreements of the Seller,
and true and complete copies of the same have been delivered to Buyer
heretofore. Except as described in Schedule 2.1.1(b)(iii), all of such contracts
and agreements are terminable at any time by the applicable Seller without
liability or penalty (including, without limitation, any obligation to
repurchase inventories on hand) upon not more than thirty (30) days’ notice.

 

(iv)      Schedule 2.1.1(b)(iv) contains a true and complete list and
description of all noncompetition agreements and covenants in favor of the
Seller, and true and complete copies of the same have been delivered to Buyer
heretofore.

 

(v)       Schedule 2.1.1(b)(v) contains a true and complete list and description
of all contracts, agreements, understandings, arrangements and commitments,
written or oral, of the Seller with any officer, director, consultant, employee
or Affiliate of the Seller or with any associate, Affiliate or employee of any
Affiliate of the Seller, other than those disclosed in Schedule 2.1.1(b)(v)
hereto; in each case a true and complete copy of such written contract,
agreement, understanding, arrangement or commitment or a true and complete
summary of such oral contract, agreement, understanding, arrangement or
commitment has been delivered to Buyer heretofore.

 

(vi)         Schedule 2.1.1(b)(vi) contains a true and complete list and
description of all other material contracts, agreements, understandings,
arrangements and commitments, written or oral, of the Seller by which it or its
properties, rights or assets are bound that are not otherwise disclosed in this
Agreement or the Schedule hereto. True and complete copies of such written
contracts, agreements, understandings, arrangements and commitments and true and
complete summaries of such oral contracts, agreements, understandings,
arrangements and commitments have been delivered to Buyer heretofore. For the
purposes of this subsection (f), “material” means any contract, agreement,
understanding, arrangement or commitment that (i) involves performance by any
party more than ninety (90) days from the date hereof, (ii) involves payments or
receipts by the Seller in excess of Five Thousand Dollars ($5,000.00), (iii)
involves capital expenditures in excess of Five Thousand Dollars ($5,000.00) or
(iv) otherwise materially affects the Seller.

 

(c)     Licenses and Permits. All rights in and to any governmental and private
permits, licenses, franchises and authorizations, to the extent assignable, used
in connection with the Business (collectively, the “Licenses and Permits”) as
set forth on Schedule 2.1.1(c);

 

(d)    Intangible Property Rights. All rights in and to any requirements,
processes, formulations, methods, technology, know-how, formulae, trade secrets,
trade dress, designs, inventions, mask work rights, covenants by others not to
compete and other proprietary rights and all documentation embodying,
representing or otherwise describing any of the foregoing, owned or held by the
Seller (collectively, the “Intangible Property Rights”), all of which are set
forth on Schedule 2.1.1(d);

 

(e)     Patents, Copyrights, Trademarks, etc. All intellectual property owned by
Seller, including without limitation, patents, copyrights, trade names,
trademarks, service marks, styles, logos, policy manuals and trade secrets which
are useful and necessary in operating the Business, including, without
limitation, those set forth on Schedule 2.1.1 (e) hereto, and all applications
therefor, and all documentation embodying, representing or otherwise describing
any of the foregoing (specifically including all rights in the trade names
“AlvaEDU.” and all derivations thereof);

 



6

 

 

(f)      Customer Lists and Marketing Data. All rights in and to the customer
lists, promotion lists, marketing data and other compilations of names and data
developed in connection with the Business, all of which are set forth on
Schedule 2.1.1(f), and which shall be updated and delivered by or on behalf of
the Seller to the Buyer at or prior to the Closing;

 

(g)     Computer Software. All of the Seller’s rights in and to the computer
software programs and systems used in connection with the Business, and
including all software licensed to the Seller (but only to the extent
assignable) used in connection with the Business, in each case to the extent
that the Seller possesses and has a right to possess and transfer the same;
provided that if Seller does not have the right to assign or transfer the
software license to Buyer, the Seller agrees to use reasonable efforts to obtain
the consent (if possible) of such licensors to assign such software products to
the Buyer;

 

(h)    Books and Records. All customer, vendor and operating schedules, lists,
files (including invoices, purchase orders, customer records, supplier
information, and product records), books, publications, financial records, and
other operating records and data of the Seller used or maintained in connection
with the Business.

 

(i)      Accounts Receivable. All accounts receivable (which term shall mean and
include all accounts, accounts receivable and all other rights of Seller to
payment and/or performance of any nature, including rights subject to any
conditions or contingencies) of Seller of whatever kind and nature, and wherever
located (collectively, the “Accounts Receivable”), including but not limited to
those which are identified in Schedule 2.1.1(i) attached hereto and which shall
be updated at or immediately prior to the Closing Date.

 

(j)      Assumed Leaseholds. The real property leases for the Boca Raton,
Florida facility and the Cincinnati, Ohio facility as described in Schedule
2.1.1 (j) (“Assumed Leases”), including without limitation, the buildings,
facilities and leasehold improvements located on the real property that is
subject to an Assumed Lease, and including all prepaid rent and security or
other deposits, and all related credits, will be reviewed by the Purchaser and a
decision by the Purchaser will be made as to whether to continue on with these
leases at the Closing Date;

 

(k)    Insurance and Other Assets. All insurance policies relating to the
Purchased Assets that Buyer wishes to acquire, as listed on Schedule 2.1.1 (k),
and all deposits and prepaid expenses relating to Tangible Assets or other
Purchased Assets, including cash deposits with equipment lessor, and, to the
extent transferable, all deposits posted with vendors or suppliers, and all cash
and equivalents held by Sellers or on deposit with financial institutions as of
the Closing, and the Seller’s local depository bank accounts used for the
deposit of cash generated by the Business, and all goodwill and general
intangibles associated with the Business.

 

(l)     License to Courseflo. A royalty-free license to the Courseflo software
code base and associated intellectual property through March 1, 2016.

 



7

 

 

2.1.2 Excluded Assets. The Buyer is not purchasing from the Seller, and the
Seller is not transferring or assigning to the Buyer, the following assets and
rights of the Seller (collectively, “Excluded Assets”): (i) any and all employee
benefit plans or programs as set forth as a Seller Plan under Section 3.15
hereto; and (ii) any negative account balances in any bank accounts.

 

2.1.3 Assumed Obligations. The Buyer shall assume no liabilities, obligations or
claims of any kind arising from the Business or the Purchased Assets except as
specifically set forth herein. The Buyer agrees to assume and perform, and to
pay and discharge in accordance with their terms, only the following: (i) Trade
accounts payable in the ordinary course of Business as of the Closing Date, but
only to the extent such trade payables (x) are listed by payee and amount in the
schedules attached to this Agreement, or (y) arose solely in the Ordinary Course
of business after the date as of which such schedules were prepared and (z) do
not in the aggregate exceed the amount of the Accounts Receivable of such
respective Seller being assigned to and assumed by Buyer as of the Closing Date,
(ii) Notes Payable as listed on Schedule 2.1.3, (iii) the obligations of the
Seller arising after the Closing Date under certain equipment leases, service
contracts, and other contracts specifically set forth on Schedule 2.1.1(c) (the
“Assumed Contracts”), and (iv) the Assumed Leases. The foregoing Assumed
Obligations and obligations of Seller are sometimes collectively called the
“Assumed Obligations”.

 

2.1.4 Obligations to Be Paid or Discharged at Closing. At Closing, the Buyer (or
its nominees) agrees to pay or otherwise discharge the obligations set forth on
Schedule 2.1.4. The foregoing obligations to pay or discharge matters shall be
known as the “Closing Discharge Obligations”. The Closing Discharge Obligations
may be paid by use of proceeds deriving from the Purchase Amount.

 

2.1.5 Further Assurances on the Assumed Obligations and Closing Discharge
Obligations. The Seller represents and warrants that the Assumed Obligations and
the Contracts from which they arise will be valid and binding upon the parties
thereto and will not be subject to any breach by any party as of the Closing.
The Seller further represents and warrants that the Assumed Obligations plus the
Closing Discharge Obligations but excluding the Notes Payable listed on Schedule
2.1.3 shall not exceed $50,000.

 

2.1.6 Liabilities Not Assumed. Except for the Assumed Contracts, the Assumed
Obligations and the Closing Discharge Obligations set forth in Sections 2.1.3
and 2.1.4, (i) the Seller agrees that the Buyer will not assume or perform or
pay any obligations, liabilities, debts, accounts payable or contracts of the
Seller whatsoever (including without limitation any Tax imposed on the Seller
prior to the Closing or incurred by the Seller because of the sale of the
Business, any liabilities, costs or expenses of the Seller incurred in
connection with negotiating or carrying out the terms of this Agreement, any
liabilities of the Seller incurred post-closing, any liabilities of the Seller
in connection with any litigation described on Schedule 3.10[a]); and (ii) the
Seller agrees to indemnify and hold the Buyer harmless from and against any and
all obligations, liabilities, accounts payable or debts of the Seller resulting
from any and all transactions, occurrences, conditions, events, or omissions
which occurred on or before or were in existence as of the Closing, or which
otherwise arose in connection with the Purchased Assets or the Business, or any
other business of the Seller, on or before the Closing, whether known or
unknown, direct or contingent and regardless of when asserted.

 



8

 

 

2.2      Tangible Assets. The Tangible Assets of the Seller, including, but not
limited to, all vehicles, containers, equipment, tools and machinery, (a)
presently are in good condition and repair, consistent with their respective
ages and useable in the ordinary course of the Business being purchased by the
Buyer; and (b) at Closing, will not have been subject to any material change,
damage, destruction, or other casualty Loss. As of the Closing, the Tangible
Assets will require no material capital improvements in order to continue the
Business in substantially the manner as the Business has heretofore been
conducted by Seller.

 

2.3     Accounts Receivable. All Accounts Receivable of the Seller reflected in
the Last Financial Report and all Accounts Receivable of the Seller that have
arisen since the Last Financial Report Date (except such Accounts Receivable as
have been collected since such dates) are valid and enforceable claims, and the
goods and services sold and delivered that gave rise to such accounts were sold
and delivered in conformity with all applicable express and implied warranties,
purchase orders, laws, regulations, agreements and specifications. Such Accounts
Receivable of the Seller are subject to no valid defense, offset or counterclaim
and are fully collectible. Schedule 2.1.1(i) contains a true and complete aging
of the Seller’s Accounts Receivable as of February 10, 2015.

 

2.5     Intellectual Property. Schedule 2.1.1(e) is a true and correct list
(including, where applicable, the country of registration) of all intellectual
property rights, including patents, copyrights, trademarks, service marks, trade
names, logos, product designs, and all applications therefor, and computer
software owned by the Seller for use in the Business or in which Seller has
rights or licenses to use which are material to the Business. Except as set
forth on Schedule 2.1.1(e), to the Knowledge of the Seller, it has not
infringed, and is not now infringing, any patent, trade name, trademark, service
mark, copyright, trade secret, technology, know-how or process belonging to any
other person, firm or corporation. The Seller has not received any notice of a
claim of any such infringement, other than listed on Schedule 2.1.1(e).

 

2.6      Title to and Adequacy of Purchased Assets. Except for the Permitted
Encumbrances and the Notes as disclosed on Schedule 2.1.3 hereto, the Seller
has, and will transfer to the Buyer at the Closing, good and marketable title to
the Purchased Assets, free and clear of restrictions or conditions on transfer
or assignment, and free and clear of all mortgages, liens, security interests,
encumbrances, pledges, leases, equities, claims, charges, conditions, and
conditional sale contracts other than Permitted Encumbrances and Assumed
Obligations. All of the Purchased Assets are in the exclusive possession and
control of Seller and, subject to Seller’s obligations under the Notes set forth
on Schedule 2.1.3, Seller has the unencumbered right to use such assets without
interference from others. The Purchased Assets constitute substantially all of
the assets, properties, rights, privileges and interests necessary for the
operation of the Business after the Closing in substantially the same manner as
the Business has heretofore been conducted by Seller.

 

2.7     Contracts. Except for the Contracts listed in Schedule 2.1.1(b), and its
sub-schedules, the Seller is not a party to any material Contract:

 

a.    for the purchase of equipment, materials and supplies and the sale of
services, other than in the ordinary course of the Business consistent with past
practices;

 

b.   the performance of which is expected to involve consideration in excess of
$10,000 per annum or total future payments in excess of $5,000, other than those
terminable without payment or penalty upon no more than thirty (30) days notice;

 



9

 

  

b.   which materially restricts or contains material limitations on the ability
of Seller to freely conduct business in North America;

 

c.    for any employment or collective bargaining other than employment
agreements with employees terminable at will or with such notice as may be
required by law;

 

d.    for the sale of any assets used in the Seller’s Business or the grant of
any rights to purchase any such assets, other than Contracts for sales or other
dispositions of assets which are permitted by the provisions of this Agreement;

 

e.    that is otherwise material to the Seller’s Business and is terminable by
the other party thereto upon the occurrence of the transaction contemplated by
this Agreement; or

 

f.    providing for or relating to the disposal of materials required in the
ordinary course of Seller’s Business.

 

The Seller has made available to the Buyer a correct and complete copy of each
Contract on Schedule 2.1.1(b), and its sub-schedules, together with any and all
amendments or modifications thereto. Each such Contract assumed by the Buyer is
valid, binding, enforceable, and in full force and effect, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles. Neither the Seller nor, to the Knowledge of
the Seller, any third party is in breach or default in any material respect
under any such Contract assumed by the Buyer. No event has occurred which, with
notice or lapse of time, or both, would constitute a material breach or default,
or permit termination, modification, or acceleration, under such Contract
assumed by the Buyer.

 

2.8     Litigation. There are no claims, actions, suits, arbitrations,
proceedings or investigations pending or, to the Knowledge of the Seller,
threatened against the Seller, generally, or against Seller, in particular, at
law, in equity or otherwise, in, before, or by, any court or Governmental Entity
or authority which relate to the Seller’s Business or the Purchased Assets.
Neither the Seller nor its assets or properties (specifically including, but not
limited to, the Purchased Assets) are subject to any order, writ, judgment,
injunction, decree or award.

 

At Closing, there will be no litigation, arbitration, proceeding or order in
existence or threatened which will in any way prohibit or affect transfer to the
Buyer of good and marketable title to the Purchased Assets and the Seller’s
Business, free and clear from all liens, encumbrances, claims, and agreements
whatsoever, other than Permitted Encumbrances and the encumbrances from the
Notes listed on Schedule 2.1.3 which the Buyer expressly agrees to assume.

 

2.9 Labor Matters. The Seller is not a party to any collective bargaining
agreement respecting its Seller employees, nor is there pending, or to the
Knowledge of the Seller threatened, any strike, walkout or other work stoppage,
or any union organizing effort by or respecting the Seller employees of the
Seller. The Seller does not have written employment agreements with any of its
employees employed in the Businesses.

 

The Seller will not take or omit to take any action which would hinder the Buyer
in making appropriate arrangements with managers, supervisors or other employees
of the Seller’s Business for their continued work as an employee of the Buyer
after the Closing.

 



10

 

 

2.10 Employee Benefits.

 

(a) Schedule 2.10 sets forth a list of each employee benefit, stock purchase,
stock option, severance, change-in-control, fringe benefit, bonus, incentive and
deferred compensation plan, agreement, program, policy or other arrangement
which in the past three years has been maintained, sponsored or contributed to
by the Seller (collectively, the “Seller Plans”). The Seller acknowledges that
the Buyer is not assuming any obligation under any Seller Plan. The Buyer
acknowledges that the Seller intends to terminate each Seller Plan prior to the
Closing. None of the Purchased Assets are subject to any lien in favor of or
enforceable by the Pension Benefit Guaranty Corporation or any similar lien
under state or federal law governing employment benefits. All Seller Plans shall
further be considered Excluded Assets for purposes of this Agreement, and the
Seller shall defend, indemnify and hold the Buyer harmless from any losses,
liabilities or obligations arising in connection with any Seller Plan.

 

(b) The Seller will make available to the Buyer a summary plan description of
each Seller Plan within ten (10) days after the date of this Agreement.

 

(c) All Seller Plans have been maintained and are in compliance in all material
respects with all Laws, including the Internal Revenue Code and ERISA.

 

2.11 Insurance. The Seller maintains in full force and effect such insurance
policies and self-insurance programs concerning Seller, the Seller’s Business,
and the Purchased Assets which are materially consistent in amounts and against
risks consistent with industry practice for businesses like the Business
conducted by Seller. Schedule 2.1.1(k) lists all insurance policies and the
respective amounts of such policies carried by the Seller with respect to the
Seller’s Businesses and the Purchased Assets.

 

2.12 Government Regulations. Seller is not subject to any regulation by
government agency that would limit or restrict the Seller Business as presently
conducted.

 

2.13 Disclosure. No representation or warranty of the Seller contained in this
Agreement contains any untrue statement of a material fact or omits to state any
material fact necessary to make the statements herein, taken as a whole and in
light of the circumstances under which they were made, not misleading.

 

2.14 Computer Software and Systems. Schedule 2.1.1(a) contains a complete list
of all of the software and systems and computers used in the operations of the
Seller Business (the “Systems”). All Systems are included among the Purchased
Assets, except any identified among the Excluded Assets, and Seller has good
right and lawful authority to convey and assign to Buyer (or its nominees) all
such Systems, including without limitation, all licenses with respect thereto.

 

2.15 Undisclosed Liabilities. Except (i) to the extent set forth or provided for
in the Last Financial Report or the notes thereto, or (ii) for non-material
current liabilities incurred since the Last Financial Report Date in the
Ordinary Course and disclosed by Seller to Buyer prior to Closing, as of the
date hereof and as of the Closing the Seller has no liabilities, whether
accrued, absolute, contingent or otherwise, whether due or to become due and
whether the amounts thereof are readily ascertainable or not, or any unrealized
or anticipated losses from any commitments of a contractual nature, including
Taxes with respect to or based upon the transactions or events occurring at or
prior to the Closing.

 



11

 

 

2.16 Business Relations. The Seller has no Knowledge that (i) any customer will
refuse to do business with the Buyer after the consummation of the transaction
contemplated hereby on substantially the same terms and at substantially the
same levels (considered on an annualized basis) as previously conducted with
Seller; or (ii) any customer or client of the Business has requested or intends
to request any decrease in the cost of goods or services provided by the
Business; or (iii) any vendor of goods or services to the Business expects or
intends to increase the cost of goods or services provided by such vendor to the
Business or decrease the quantity of goods or services allocated to the
Business; or (iv) any distribution agreement or sales representative agreement
to which Seller is a party or bound is exclusive. However, the Seller does not
represent, warrant or guarantee that any customer or supplier of Seller will
continue to do business with the Buyer on the same terms and conditions as with
the Seller.

 

2.17 Liabilities of the Seller. Other than the obligations of Seller
specifically assumed in writing by the Buyer in this Agreement, the Seller will
indemnify and hold the Buyer harmless of and from any and all accounts payable,
obligations, liabilities, or debts of Seller or the Seller resulting from any
and all transactions, occurrences, conditions, events, or omissions which
occurred on or before or were in existence as of the Closing.

 

2.18 Operations Pending Closing. The Seller agrees to conduct the Seller
Business in the usual and normal course and will use best efforts in the
ordinary course of business to keep the existing management team in place from
the date of this Agreement until the Closing; and, in furtherance thereof, the
Seller shall use its reasonable best efforts to preserve its relationships with
customers, suppliers, distributors, and others having business dealings with
Seller to the end that the goodwill and ongoing Seller’s Business shall not be
impaired in any material respect at or after the Closing, and the Seller will
not knowingly take any action or omit to take any action which, between the date
of this Agreement and the Closing, will have a Material Adverse Effect on the
Seller’s Business. The Seller represents and warrants that from the date hereof
through the Closing Date, Seller shall specifically adhere to the covenants
contained in Article VI hereof.

 

2.19 Due Diligence. The Seller shall permit the Buyer and its representatives to
have reasonable access during regular business hours, upon notice to the Seller,
to the Facilities and to the management employees of Seller, and shall permit
the Buyer and its representatives reasonable opportunity to inspect and review
the Purchased Assets, including the operating and financial books and records of
Seller, Contracts of Seller, and any other information concerning the Seller
Business necessary or appropriate to the Buyer to confirm the correctness of the
schedules hereto and of Seller’s representations, warranties, and agreements set
forth in this Agreement, and that all conditions to the Closing of this
transaction have been satisfied.

 

2.20 Consents. The Seller shall use its reasonable best efforts to obtain all
consents, and to take all action and to do all things necessary on its part to
allow the transaction contemplated by this Agreement to Close, and to fulfill
all conditions precedent to the Buyer’s obligation to Close.

 



12

 



 

3.0 THE COMPANY’S REPRESENTATIONS, WARRANTIES, ETC.; ACCESS TO INFORMATION;
INDEPENDENT INVESTIGATION AND CONDITIONS TO CLOSING.

 

3.1 The Company represents and warrants to, and covenants and agrees with the
Purchaser as follows:

 

a. Without limiting the Company's right to sell the Securities pursuant to an
effective registration statement or otherwise in compliance with the 1933 Act,
the Company is selling the Purchased Assets for Securities for its own account
for investment only and not with a view towards the public sale or distribution
thereof.

 

b. The Company is (i) an “accredited investor” as that term is defined in Rule
501 of the General Rules and Regulations under the 1933 Act by reason of Rule
501(a)(3), (ii) experienced in making investments of the kind described in this
Agreement and the related documents, (iii) able, by reason of the business and
financial experience of its officers (if an entity) and professional advisors
(who are not affiliated with or compensated in any way by the Purchaser or any
of its Affiliates or selling agents), to protect its own interests in connection
with the transactions described in this Agreement, and the related documents,
and to evaluate the merits and risks of an investment in the Securities, and
(iv) able to afford the entire loss of its investment in the Securities.

 

c. The Company understands that the Securities are being offered and sold to it
in reliance on specific exemptions from the registration requirements of the
1933 Act and state securities laws and that the Company is relying upon the
truth and accuracy of, and the Purchaser's compliance with, the representations,
warranties, agreements, acknowledgments and understandings of the Purchaser set
forth herein in order to determine the availability of such exemptions and the
eligibility of the Purchaser to acquire the Securities.

 

d. The Company and their advisors, if any, have been furnished with or have been
given access to all materials relating to the business, finances and operations
of the Purchaser and materials relating to the offer and sale of the Securities
which have been requested by the Company. The Company and their advisors, if
any, have been afforded the opportunity to ask questions of the Purchaser and
its management and have received complete and satisfactory answers to any such
inquiries.

 

e. The Company understands that its investment in the Securities involves a high
degree of risk.

 

f. The Company hereby represents that, in connection with its purchase of the
Securities, it has not relied on any statement or representation by the
Purchaser or any of its officers, directors and employees or any of their
respective attorneys or agents, except as specifically set forth herein.

 

g. The Company understands that no United States federal or state agency or any
other government or governmental agency has passed on or made any recommendation
or endorsement of the Securities.

 



13

 

 

h. This Agreement to which the Company is a party, and the transactions
contemplated thereby, have been duly and validly authorized, executed and
delivered on behalf of the Company and is a valid and binding agreement of the
Company enforceable in accordance with its respective terms, subject as to
enforceability to general principles of equity and to bankruptcy, insolvency,
moratorium and other similar laws affecting the enforcement of creditors' rights
generally.

 

i. Except for the business brokerage fee payable by the Purchaser at the Closing
Date to Empire Global Financial Services, LLC or its assigns (“Empire”), the
Company has taken no action which would give rise to any claim by any Person for
brokerage commission, finder's fees or similar payments by the Company relating
to this Agreement or the transactions contemplated hereby. The Purchaser hereby
agrees to pay to Empire $25,000 in a timely manner after the Closing Date and
2,000,000 restricted common shares or Warrants to purchase such 2,000,000 common
shares at a total cost of $1,000 (available for exercise for 5 years from the
Closing Date), at the sole option of Empire.

 

j. No Undisclosed Liabilities or Events. To the best of the Company’s knowledge,
the Company has no liabilities or obligations other than those disclosed in the
documents provided to the Purchaser or those incurred in the ordinary course of
the Company's business since the last tax return, or which individually or in
the aggregate, do not or would not have a Material Adverse Effect. No event or
circumstances has occurred or exists with respect to the Company or its
properties, business, operations, condition (financial or otherwise), or results
of operations, which, under applicable law, rule or regulation, requires public
disclosure or announcement prior to the date hereof by the Company but which has
not been so publicly announced or disclosed. There are no proposals currently
under consideration or currently anticipated to be under consideration by the
Board of Directors or the executive officers of the Company which proposal would
(x) change the articles of organization or certificate of formation or other
charter document or Operating Agreement of the Company, each as currently in
effect, or (y) materially or substantially change the business, assets or
capital of the Company, including its interests in Subsidiaries.

 

k. Confirmation. The Company confirms that all statements of the Company
contained herein shall survive acceptance of this Agreement by the Purchaser.
The Company agrees that, if any events occur or circumstances exist prior to the
Closing Date or the release of the Purchase Amount to the Company which would
make any of the Company’s representations, warranties, agreements or other
information set forth herein materially untrue or materially inaccurate as of
such date, the Company shall immediately notify the Purchaser (directly or
through its counsel, if any) in writing prior to such date of such fact,
specifying which representation, warranty or covenant is affected and the
reasons therefor.

 

l. Authorization; Enforcement. The Company has the requisite Company power and
authority to enter into and to consummate the transactions contemplated by this
Agreement and otherwise to carry out its obligations thereunder.

 



14

 

 

m. Financial Statements. The financial statements of the Company (the “Financial
Statements”) comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing. Such financial statements have been
prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis during the periods involved (“GAAP”),
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.

 

n. Labor Relations. No material labor dispute exists or, to the knowledge of the
Company, is imminent with respect to any of the employees of the Company which
could reasonably be expected to result in a Material Adverse Effect.

 

o. Compliance. Neither the Company nor any Subsidiary (i) is in default under or
in violation of (and no event has occurred that has not been waived that, with
notice or lapse of time or both, would result in a default by the Company or any
Subsidiary under), nor has the Company or any Subsidiary received notice of a
claim that it is in default under or that it is in violation of, any indenture,
loan or credit agreement or any other agreement or instrument to which it is a
party or by which it or any of its properties is bound (whether or not such
default or violation has been waived), (ii) is in violation of any order of any
court, arbitrator or governmental body, or (iii) is or has been in violation of
any statute, rule or regulation of any governmental authority, including without
limitation all foreign, federal, state and local laws applicable to its business
except in each case as could not have a Material Adverse Effect.

 

p. Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses, except where the failure to possess such permits could
not have or reasonably be expected to result in a Material Adverse Effect
(“Material Permits”), and neither the Company nor any Subsidiary has received
any notice of proceedings relating to the revocation or modification of any
Material Permit.

 

q. Title to Assets. The Company and the Subsidiaries have good and marketable
title in fee simple to all real property owned by them that is material to the
business of the Company and the Subsidiaries and good and marketable title and
free of any environmental impairment in all personal property owned by them that
is material to the business of the Company and the Subsidiaries, in each case
free and clear of all Liens, except for Liens as do not materially affect the
value of such property and do not materially interfere with the use made and
proposed to be made of such property by the Company and the Subsidiaries and
Liens for the payment of federal, state or other taxes, the payment of which is
neither delinquent nor subject to penalties. Any real property and facilities
held under lease by the Company and the Subsidiaries are held by them under
valid, subsisting and enforceable leases of which the Company and the
Subsidiaries are in compliance.

 

r. Patents and Trademarks. The Company and the Subsidiaries have, or have rights
to use, all patents, patent applications, trademarks, trademark applications,
service marks, trade names, copyrights, licenses and other similar rights
necessary or material for use in connection with their respective businesses and
which the failure to so have could have a Material Adverse Effect (collectively,
the “Intellectual Property Rights”). Neither the Company nor any Subsidiary has
received a written notice that the Intellectual Property Rights used by the
Company or any Subsidiary violates or infringes upon the rights of any Person.
To the knowledge of the Company, all such Intellectual Property Rights are
enforceable and there is no existing infringement by another Person of any of
the Intellectual Property Rights of others.

 



15

 

 

s. Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged. To the best of Company’s knowledge, such insurance
contracts and policies are accurate and complete. Neither the Company nor any
Subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business without a significant increase in cost.

 

t. Transactions with Affiliates and Employees. None of the officers or directors
of the Company and, to the knowledge of the Company, none of the employees of
the Company is presently a party to any transaction with the Company or any
Subsidiary (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner, in each case in excess of $50,000
other than (i) for payment of salary or consulting fees for services rendered,
(ii) reimbursement for expenses incurred on behalf of the Company and (iii) for
other employee benefits, including option agreements under any option plan of
the Company.

 

u. Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and each Subsidiary has filed all necessary federal, state
and foreign income and franchise tax returns and has paid or accrued all taxes
shown as due thereon, and the Company has no knowledge of a tax deficiency which
has been asserted or threatened against the Company or any Subsidiary.

 

v. No Disagreements with Accountants and Lawyers. There are no disagreements of
any kind presently existing, or reasonably anticipated by the Company to arise,
between the accountants and lawyers formerly or presently employed by the
Company and the Company is current with respect to any fees owed to its
accountants and lawyers. By making this representation the Company does not, in
any manner, waive the attorney/client privilege or the confidentiality of the
communications between the Company and its lawyers.

 

x. Subsidiaries. Except as set forth on the Disclosure Annex, the Company does
not own or control, directly or indirectly, any interest in any other company or
subsidiary and none of them is a participant in any joint venture, partnership
or similar arrangement

 

y. Disclosure. No representation or warranty of the Company contained in this
Agreement, any certificate or document furnished or to be furnished to the
Purchaser at the Closing or the Financial Statements contains any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statement contained herein or therein not misleading in light
of the circumstances under which they were made.

 



16

 

 

A breach of any of the representations and warranties in this section, shall be
deemed a material breach of this Agreement and shall constitute an Event of
Default and the Purchaser shall be entitled to exercise all remedies available
to it under this Agreement.

 

aa. SEC Reporting Requirements. The Company must provide to the Purchaser full
information to satisfy the reporting requirements of the SEC prior to the
Closing Date. Such information which may include audited financials, and full
disclosure as required by a “Super 8K filing”. If audited financial statements
are required then Purchaser can select and must pay for the Accountant.

 

ab. Delivery by the Company of certified copies of its Articles of Organizations
or Certificate of Formation and Operating Agreement together with a Certificate
of Good Standing.

 

ac. Delivery by the Company of historical financial statements of the Company
since its creation.

 

ad. Delivery by the Company of up-to-date financial statements through the last
calendar year and internal financial statements from the year end prior to the
Closing Date.

 

ae. The Company’s assets have encumbrances from the Notes listed on Schedule
2.1.3. All Notes will be amended as follows:

 

(i)the maturity dates of the Notes will be extended to March 1, 2016

 

(ii)the Notes will be secured only by the Courseflo software code base and
associated intellectual property including patent applications, and trademarks
(collectively, the “Courseflo IP”)

 

(iii)the Note holders will have the continuing right to attempt to sell the
Courseflo IP to other third parties so long as the Notes remain outstanding

 

(iv)if the Note holders receive a bona fide offer to purchase the Courseflo IP,
then Buyer shall have a right of first refusal to match such offer within thirty
(30 days), and pay such proposed offer amount to the Note holders whereupon the
Note holders shall release their lien on the Courseflo IP.

 

af. Termination of all employment agreements and resignations of all directors,
and termination of any other agreements all subject to being renegotiated and
renewed by the Purchaser at their sole discretion.

 

ag. Bulk Transfer Laws. The Seller and the Buyer waive compliance with all
applicable provisions, if any, of the bulk sales or bulk transfer statutes of
all applicable jurisdictions. The Seller shall indemnify and hold harmless the
Buyer against any and all liabilities that may be asserted by third parties
against the Buyer as a result of non-compliance with any such bulk transfer law.

 



17

 



 

ah. Support Services Following Closing. In order to provide for an orderly
transition of the ownership of the Business from the Seller to the Buyer, and to
provide for the uninterrupted and continuing operation of the Business beginning
on and continuing after the Closing, the Seller agrees to provide the following
services (the “Support Services”) to the Buyer after the Closing in the same
manner as presently enjoyed by the Seller:

 

a. Telecommunication services to insure uninterrupted phone service;

 

b. Assistance with proper Customer invoicing;

 

c. Accounts receivable collection; and

 

d. other such services reasonably requested by Buyer

 

The Seller agrees to provide the Support Services to the Buyer for up to a
maximum of three (3) months following the Closing.

 

ai. Covenant Not to Compete. At the time of Closing, the Seller covenants and
agrees to execute, and to cause Timothy Loudermilk to execute, a Non-compete
Agreement substantially similar to the form attached hereto as Exhibit A.

 

The Seller acknowledges that its obligations under the Non-compete Agreement are
reasonable with respect to the period of time covered, the scope of the business
activities in question, and the geographic area to which the Seller’s
obligations apply, and are reasonably necessary to protect the legitimate
business interests purchased by the Buyer from the Seller.

 

Each provision of the aforesaid restrictive covenants within the Non-compete
Agreement constitute separate and distinct provisions thereof and are severable,
and accordingly, if any such provision shall for any reason be adjudicated to be
invalid, ineffective or unenforceable, the remaining provisions shall remain in
full force and effect and not be affected thereby. In the event of a breach or
threatened breach of any of the aforesaid restrictive covenants, the parties
acknowledge that irreparable harm would result and that there is no adequate
remedy of law to redress such breach or threatened breach, and as a consequence,
the party not in breach is entitled to injunctive and other equitable relief
against the breaching party in addition to, and not limitation of, its claim for
damages. In addition, any party who breaches any of its aforesaid obligations
shall be responsible to pay all costs, fees and expenses, including reasonable
attorney fees of the prevailing party in connection with the enforcement of the
obligations in this Section.

 

aj. Expenses. The Seller and the Purchaser will each bear their respective
legal, accounting, investment banking, broker, due diligence, environmental, and
other costs and expenses incurred in connection with the transaction
contemplated by this Agreement, whether or not the Closing occurs.

 

ak. Delivery of Purchased Assets. Delivery of the Purchased Assets shall be made
by the Seller to the Buyer at the Closing by delivering such bills of sale,
assignments, deeds and other instruments of conveyance and transfer as shall be
effective to vest in the Buyer title to or other interest in, and possession of,
and the right to full custody and control of, the Purchased Assets, free and
clear of all liens, charges, encumbrances and security interests whatsoever,
other than the Permitted Encumbrances and the Notes listed on Schedule 2.1.3.

 



18

 

 

al. Disposition of Assets. The Seller shall not sell, transfer, license, lease
or otherwise dispose of, or suffer or cause the encumbrance by any lien upon any
of its properties or assets, tangible or intangible, or any interest therein,
except for sales in the ordinary course.

 

am. Compensation. The Seller shall not (a) adopt or amend in any material
respect any collective bargaining, bonus, profit-sharing, compensation, stock
option, pension, retirement, deferred compensation, employment or other plan,
agreement, trust, fund or arrangement for the benefit of employees (whether or
not legally binding) other than to comply with any legal requirement or (b) pay,
or make any accrual or arrangement for payment of, any increase in compensation,
bonuses or special compensation of any kind, or any severance or termination pay
to, or enter into any employment or loan or loan guarantee agreement with, any
current or former officer, director, employee or consultant of the Seller.

 

an. Modification or Breach of Agreement; New Agreements. The Seller shall not
terminate or modify, or commit or cause or suffer to be committed any act that
will result in breach or violation of any term of or (with or without notice or
passage of time, or both) constitute a default under or otherwise give any
person a basis for non-performance under, any indenture, mortgage, deed of
trust, loan or credit agreement, lease, license or other agreement, instrument,
arrangement or understanding, written or oral, disclosed in this Agreement or
the Schedules hereto. The Seller shall refrain from becoming a party to any
contract or commitment other than in the ordinary course. The Seller shall meet
all of its contractual obligations in accordance with their respective terms.

 

ao. Capital Expenditures. Except for capital expenditures or commitments
necessary to maintain its properties and assets in good condition and repair
(the amount of which shall not exceed Five Thousand Dollars ($5,000.00) in the
aggregate), following the signing of this Agreement the Seller shall not
purchase or enter into any contract to purchase any capital assets.

 

ap. Certificate of Good Standing and Existence. The Seller shall have delivered
to the Buyer a certificate of good standing and existence from its jurisdiction
of incorporation, and a certificate of authority to transact business from any
jurisdiction outside its state of incorporation dated within thirty (30) days
prior the Closing.

 

aq. UCC Termination Statements and Other Releases. The Buyer shall have
received, in form and substance reasonably satisfactory to the Buyer, UCC
Termination Statements and forms of such other release documents with respect to
all Encumbrances on the Purchased Assets which are required by this Agreement to
be released upon the Closing, by the filing or recording of documents with
applicable Governmental Entities immediately following the Closing or otherwise,
and evidence, in form and substance reasonably satisfactory to the Buyer, that
the Purchased Assets have been (and upon the Closing will be) discharged from
all Encumbrances, liens, claims and agreements whatsoever other than Permitted
Encumbrances.

 



19

 

 

4.0 PURCHASER REPRESENTATIONS AND WARRANTIES, ETC. The Purchaser represents and
warrants to the Company as of the date hereof and as of the Closing Date that:

 

a. Rights of Others Affecting the Transactions. There are no preemptive rights
of any member or security holder of the Purchaser, as such, to acquire the
common shares that may be issued to the Company or its designees in connection
with this Agreement and/or any agreements between the parties hereto. No party
other than a Purchaser has a currently exercisable right of first refusal which
would be applicable to any or all of the transactions contemplated by this
Agreement.

 

b. Status. The Purchaser is a corporation duly formed, validly existing and in
good standing under the laws of the State of Florida and has the requisite
corporate power to own its properties and to carry on its business as now being
conducted. The Purchaser is duly qualified as a foreign corporation to do
business and is in good standing in each jurisdiction where the nature of the
business conducted or property owned by it makes such qualification necessary,
other than those jurisdictions in which the failure to so qualify would not have
or result in a Material Adverse Effect. The Company has registered its stock and
is obligated to file reports pursuant to Section 12 or Section 15(d) of the
Securities Exchange Act of 1934, as amended (the “1934 Act”).

 

c. Approvals. No authorization, approval or consent of any court, governmental
body, regulatory agency, self-regulatory organization, or stock exchange or
market or the shareholders of the Purchaser is required to be obtained by the
Purchaser for the issuance and sale of the common shares to the Company as
contemplated by this Agreement, except such authorizations, approvals and
consents that have been obtained.

 

d. Full Disclosure. To the best of the Purchaser’s knowledge, there is no fact
known to the Purchaser (other than general economic conditions known to the
public generally that has not been disclosed in writing to the Purchaser that
would reasonably be expected to have or result in a Material Adverse Effect.

 

e. Valid and Binding Agreement. This Agreement to which the Purchaser is a
party, and the transactions contemplated thereby, have been duly and validly
authorized, executed and delivered on behalf of the Purchaser and is a valid and
binding agreement of the Purchaser enforceable in accordance with its respective
terms, subject as to enforceability to general principles of equity and to
bankruptcy, insolvency, moratorium and other similar laws affecting the
enforcement of creditors' rights generally.

 

f. Authorization; Enforcement. The Purchaser has the requisite power and
authority to enter into and to consummate the transactions contemplated by this
Agreement and otherwise to carry out its obligations thereunder.

 

A breach of any of the representations and warranties in this section, shall be
deemed a material breach of this Agreement and shall constitute an Event of
Default and the Seller shall be entitled to exercise all remedies available to
it under this Agreement.

 



20

 

 

5.0 CERTAIN COVENANTS AND ACKNOWLEDGMENTS.

 

5.1. Transfer Restrictions. The Company acknowledges that (1) the Securities
have not been and are not being registered under the provisions of the 1933 Act
and, except as provided in the Registration Rights Provisions or otherwise
included in an effective registration statement, the Shares have not been and
are not being registered under the 1933 Act, and may not be transferred unless
(A) subsequently registered thereunder or (B) the Purchaser shall have delivered
to the Company an opinion of counsel, reasonably satisfactory in form, scope and
substance to the Company, to the effect that the Securities to be sold or
transferred may be sold or transferred pursuant to an exemption from such
registration; (2) any sale of the Securities made in reliance on Rule 144
promulgated under the 1933 Act (“Rule 144”) may be made only in accordance with
the terms of said Rule and further, if said Rule is not applicable, any resale
of such Securities under circumstances in which the seller, or the Person
through whom the sale is made, may be deemed to be an underwriter, as that term
is used in the 1933 Act, may require compliance with some other exemption under
the 1933 Act or the rules and regulations of the SEC thereunder; and (3) neither
the Company nor any other Person is under any obligation to register the
Securities (other than pursuant to the Registration Rights Provisions) under the
1933 Act or to comply with the terms and conditions of any exemption thereunder.

 

5.2. Restrictive Legend. The Company acknowledges and agrees that, until such
time as the relevant common shares have been registered under the 1933 Act, and
sold in accordance with an effective Registration Statement or otherwise in
accordance with another effective registration statement or any registration
right exemptions such under Rule 144, the common shares shall bear a restrictive
legend in substantially the following form (and a stop-transfer order may be
placed against transfer of any such Securities):

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR
SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES OR
AN OPINION OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED.

 

5.3. Filings. The Purchaser undertakes and agrees to make all necessary filings
in connection with the sale of the Securities under any United States laws and
regulations applicable to the Purchaser, or by any domestic securities exchange
or trading market, and to provide a copy thereof to the Purchaser promptly after
such filing.

 

5.3.1 Ability to Bear Economic Risk. The Company and the other Persons
identified in Schedule 5.3.3 constitute 100% of the stockholders of the Company
(the “Shareholders”). Each of the Shareholders is an “accredited” investor, no
representation in regard to accredited investor status is made in this
Agreement, and is, rather, made in separate Subscription Agreements to be
executed and delivered by them as a condition to their receipt of Restricted
Securities. The Shareholders each are signing counterparts of this Agreement
and/or separate investor questionnaires and investment letters, in order to
represent, as each does, that he or she, respectively, (A) is able to bear the
economic risk of his or her investment in the Restricted Securities, (B) is able
to hold the Restricted Securities for an indefinite period of time, (C) can
afford a complete loss of his or her investment in the Restricted Securities and
(D) has adequate means of providing for his or her current needs and possible
personal contingencies and has no need for liquidity in this investment.

 



21

 

 

5.3.2 No Public Solicitation. Seller represents that at no time was the Seller
or the Shareholders presented with or solicited by any general mailing, leaflet,
public promotional meeting, newspaper or magazine article, radio or television
advertisement, or any other form of general advertising or general solicitation
in connection with the Transfer.

 

5.3.3 Distribution of Restricted Securities to Shareholders. The parties
acknowledge that following the consummation of the transactions contemplated by
this Agreement, Seller shall distribute the Restricted Securities to the
Shareholders of the Company, as set forth in Schedule 5.3.3 attached hereto and
made a part hereof. In addition to the other terms and conditions of this
Agreement pertaining to the transfer of the Restricted Securities, Seller will
make no distribution of the Restricted Securities unless: (a) such distribution
is exempt from registration under the Securities Act and all applicable state
laws and regulations; and (b) the Shareholders execute the acknowledgement and
acceptance of the provision of this Section 5.3.3 contained on the signature
page hereto in favor of Buyer and agreeing to be bound by the representations
and warranties set forth in this Section 5.3.3 with respect to any Restricted
Securities received by the Shareholders.

 

6.0 CLOSING DATE.

 

6.1. The Closing Date shall occur on the date which is the first business day
after each of the conditions contemplated by this Agreement hereof shall have
either been satisfied or been waived by the party in whose favor such conditions
run.

 

6.2. The closing of the Transactions shall occur on the Closing Date at the
offices of the Purchaser and shall take place no later than 3:00 P.M., Florida
time, on such day or such other time as is mutually agreed upon by the Company
and the Purchaser.

 

7.0 CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

 

The Purchaser understands that the Company's obligation to sell pursuant to this
Agreement on the Closing Date is conditioned upon:

 

a. The execution and delivery of this Agreement by the Purchaser;

 

b. The execution and delivery of a Management Agreement between Purchaser and
Timothy Loudermilk on mutually agreeable terms.

 

c. Approval of the majority of the shareholders of AlvaEDU, Inc.

 



22

 

 

d. Delivery by the Purchaser to the Company of payment in full of an amount
equal to the Purchase Amount in accordance with this Agreement;

  

e. The approval of the holders of the Notes Payable set forth on the attached
Schedule 2.1.3 to amend the Notes Payable as contemplated herein and the
assumption by the Purchaser of the obligation to pay such Notes Payable, as
amended.

 

f. The accuracy on such Closing Date of the representations and warranties of
the Purchaser contained in this Agreement, each as if made on such date, and the
performance by the Purchaser on or before such date of all covenants and
agreements of the Purchaser required to be performed on or before such date; and

 

g. There shall not be in effect any law, rule or regulation prohibiting or
restricting the transactions contemplated hereby, or requiring any consent or
approval which shall not have been obtained.

 

8.0 CONDITIONS TO THE PURCHASER'S OBLIGATION TO PURCHASE.

 

The Company understands that the Purchaser's obligation to purchase the
Purchased Assets on the Closing Date is conditioned upon:

 

a. The execution and delivery of this Agreement and completion of the other
covenants as set out herein.

 

b. Delivery by the Purchaser to the Company and the Business Broker of the
common shares of the Purchaser.

 

c. Covenants of the Seller. During the period from the date hereof through the
Closing Date, the Seller agrees to:

 

(a) comply promptly with all requirements that applicable law may impose upon it
with respect to the transactions contemplated by the Agreement, and shall
cooperate promptly with, and furnish information to, Buyer in connection with
any requirements imposed upon Buyer or upon any of its affiliates in connection
therewith or herewith;

 

(b) use its reasonable best efforts to obtain (and to cooperate with Buyer in
obtaining) any consent, authorization or approval of, or exemption by, any
Person required to be obtained or made by Seller in connection with the
transactions contemplated by this Agreement;

 

(c) use its reasonable best efforts to bring about the satisfaction of the
conditions precedent to Closing set forth in Article VII of this Agreement;

 

(d) promptly advise Buyer orally and, within three (3) business days thereafter,
in writing of any change in Seller’s business or condition that has had or may
have a Material Adverse Effect; and

 



23

 

 

(e) deliver to Buyer prior to the Closing a written statement disclosing any
untrue statement in this Agreement or any Schedule hereto (or supplement
thereto) or document furnished pursuant hereto, or any omission to state any
material fact required to make the statements herein or therein contained
complete and not misleading, promptly upon the discovery of such untrue
statement or omission, accompanied by a written supplement to any Schedule to
this Agreement that may be affected thereby; provided, however, that the
disclosure of such untrue statement or omission shall not prevent Buyer from
terminating this Agreement at any time at or prior to the Closing in respect of
any original untrue or misleading statement.

 

9.0 INDEMNIFICATION AND REIMBURSEMENT.

 

a. (i) The Company agrees to indemnify and hold harmless the Purchaser and its
officers, directors, employees, and agents, and each Purchaser Control Person
from and against any losses, claims, damages, liabilities or expenses incurred
(collectively, “Damages”), joint or several, and any action in respect thereof
to which the Purchaser, its partners, Affiliates, officers, directors,
employees, and duly authorized agents, and any such Purchaser Control Person
becomes subject to, resulting from, arising out of or relating to any
misrepresentation, breach of warranty or nonfulfillment of or failure to perform
any covenant or agreement on the part of the Company, contained in this
Agreement, as such Damages are incurred, except to the extent such Damages
result primarily from Purchaser's failure to perform any covenant or agreement
contained in this Agreement or the Purchaser's or its officer’s, director’s,
employee’s, agent’s or Purchaser Control Person’s gross negligence, recklessness
or bad faith in performing its obligations under this Agreement.

 

(ii) The Company hereby agrees that, if the Purchaser, other than by reason of
its gross negligence, illegal or willful misconduct (in each case, as determined
by a non-appealable judgment to such effect), (x) becomes involved in any
capacity in any action, proceeding or investigation brought by any Member of the
Company, in connection with or as a result of the consummation of the
transactions contemplated by this Agreement, or if the Purchaser is impleaded in
any such action, proceeding or investigation by any Person, or (y) becomes
involved in any capacity in any action, proceeding or investigation brought by
the SEC, any self-regulatory organization or other body having jurisdiction,
against or involving the Company or in connection with or as a result of the
consummation of the transactions contemplated by this Agreement, or (z) is
impleaded in any such action, proceeding or investigation by any Person, then in
any such case, the Company shall indemnify, defend and hold harmless the
Purchaser from and against and in respect of all losses, claims, liabilities,
damages or expenses resulting from, imposed upon or incurred by the Purchaser,
directly or indirectly, and reimburse such Purchaser for its reasonable legal
and other expenses (including the cost of any investigation and preparation)
incurred in connection therewith, as such expenses are incurred. The
indemnification and reimbursement obligations of the Company under this
paragraph shall be in addition to any liability which the Company may otherwise
have, shall extend upon the same terms and conditions to any Affiliates of the
Purchaser who are actually named in such action, proceeding or investigation,
and partners, directors, agents, employees and Purchaser Control Persons (if
any), as the case may be, of the Purchaser and any such Affiliate, and shall be
binding upon and inure to the benefit of any successors, assigns, heirs and
personal representatives of the Company, the Purchaser, any such Affiliate and
any such Person. The Company also agrees that neither the Purchaser nor any such
Affiliate, partner, director, agent, employee or Purchaser Control Person shall
have any liability to the Company or any Person asserting claims on behalf of or
in right of the Company in connection with or as a result of the consummation of
this Agreement, except as may be expressly and specifically provided in or
contemplated by this Agreement.

 



24

 

 

b. All claims for indemnification by any Indemnified Party (as defined below)
under this Section shall be asserted and resolved as follows:

 

(i) In the event any claim or demand in respect of which any Person claiming
indemnification under any provision of this Section (an “Indemnified Party”)
might seek indemnity under paragraph (a) of this Section is asserted against or
sought to be collected from such Indemnified Party by a Person other than a
party hereto or an Affiliate thereof (a “Third Party Claim”), the Indemnified
Party shall deliver a written notification, enclosing a copy of all papers
served, if any, and specifying the nature of and basis for such Third Party
Claim and for the Indemnified Party's claim for indemnification that is being
asserted under any provision of this Section against any Person (the
“Indemnifying Party”), together with the amount or, if not then reasonably
ascertainable, the estimated amount, determined in good faith, of such Third
Party Claim (a “Claim Notice”) with reasonable promptness to the Indemnifying
Party. If the Indemnified Party fails to provide the Claim Notice with
reasonable promptness after the Indemnified Party receives notice of such Third
Party Claim, the Indemnifying Party shall not be obligated to indemnify the
Indemnified Party with respect to such Third Party Claim to the extent that the
Indemnifying Party's ability to defend has been prejudiced by such failure of
the Indemnified Party. The Indemnifying Party shall notify the Indemnified Party
as soon as practicable within the period ending fifteen (15) calendar days
following receipt by the Indemnifying Party of either a Claim Notice or an
Indemnity Notice (as defined below) (the “Dispute Period”) whether the
Indemnifying Party disputes its liability or the amount of its liability to the
Indemnified Party under this Section and whether the Indemnifying Party desires,
at its sole cost and expense, to defend the Indemnified Party against such Third
Party Claim. The following provisions shall also apply.

 

(aa) If the Indemnifying Party notifies the Indemnified Party within the Dispute
Period that the Indemnifying Party desires to defend the Indemnified Party with
respect to the Third Party Claim pursuant to this paragraph (b) of this Section,
then the Indemnifying Party shall have the right to defend, with counsel
reasonably satisfactory to the Indemnified Party, at the sole cost and expense
of the Indemnifying Party, such Third Party Claim by all appropriate
proceedings, which proceedings shall be vigorously and diligently prosecuted by
the Indemnifying Party to a final conclusion or will be settled at the
discretion of the Indemnifying Party (but only with the consent of the
Indemnified Party in the case of any settlement that provides for any relief
other than the payment of monetary damages or that provides for the payment of
monetary damages as to which the Indemnified Party shall not be indemnified in
full pursuant to paragraph (a) of this Section). The Indemnifying Party shall
have full control of such defense and proceedings, including any compromise or
settlement thereof; provided, however, that the Indemnified Party may, at the
sole cost and expense of the Indemnified Party, at any time prior to the
Indemnifying Party's delivery of the notice referred to in the first sentence of
this subparagraph (x), file any motion, answer or other pleadings or take any
other action that the Indemnified Party reasonably believes to be necessary or
appropriate protect its interests; and provided further, that if requested by
the Indemnifying Party, the Indemnified Party will, at the sole cost and expense
of the Indemnifying Party, provide reasonable cooperation to the Indemnifying
Party in contesting any Third Party Claim that the Indemnifying Party elects to
contest. The Indemnified Party may participate in, but not control, any defense
or settlement of any Third Party Claim controlled by the Indemnifying Party
pursuant to this subparagraph (x), and except as provided in the preceding
sentence, the Indemnified Party shall bear its own costs and expenses with
respect to such participation. Notwithstanding the foregoing, the Indemnified
Party may take over the control of the defense or settlement of a Third Party
Claim at any time if it irrevocably waives its right to indemnity under
paragraph (a) of this Section with respect to such Third Party Claim.

 



25

 

 

(bb) If the Indemnifying Party fails to notify the Indemnified Party within the
Dispute Period that the Indemnifying Party desires to defend the Third Party
Claim pursuant to paragraph (b) of this Section, or if the Indemnifying Party
gives such notice but fails to prosecute vigorously and diligently or settle the
Third Party Claim, or if the Indemnifying Party fails to give any notice
whatsoever within the Dispute Period, then the Indemnified Party shall have the
right to defend, at the sole cost and expense of the Indemnifying Party, the
Third Party Claim by all appropriate proceedings, which proceedings shall be
prosecuted by the Indemnified Party in a reasonable manner and in good faith or
will be settled at the discretion of the Indemnified Party (with the consent of
the Indemnifying Party, which consent will not be unreasonably withheld). The
Indemnified Party will have full control of such defense and proceedings,
including any compromise or settlement thereof; provided, however, that if
requested by the Indemnified Party, the Indemnifying Party will, at the sole
cost and expense of the Indemnifying Party, provide reasonable cooperation to
the Indemnified Party and its counsel in contesting any Third Party Claim which
the Indemnified Party is contesting. Notwithstanding the foregoing provisions of
this subparagraph (y), if the Indemnifying Party has notified the Indemnified
Party within the Dispute Period that the Indemnifying Party disputes its
liability or the amount of its liability hereunder to the Indemnified Party with
respect to such Third Party Claim and if such dispute is resolved in favor of
the Indemnifying Party in the manner provided in subparagraph(z) below, the
Indemnifying Party will not be required to bear the costs and expenses of the
Indemnified Party's defense pursuant to this subparagraph (y) or of the
Indemnifying Party's participation therein at the Indemnified Party's request,
and the Indemnified Party shall reimburse the Indemnifying Party in full for all
reasonable costs and expenses incurred by the Indemnifying Party in connection
with such litigation. The Indemnifying Party may participate in, but not
control, any defense or settlement controlled by the Indemnified Party pursuant
to this subparagraph (y), and the Indemnifying Party shall bear its own costs
and expenses with respect to such participation.

 



26

 

 

(cc) If the Indemnifying Party notifies the Indemnified Party that it does not
dispute its liability or the amount of its liability to the Indemnified Party
with respect to the Third Party Claim under paragraph (a) of this Section or
fails to notify the Indemnified Party within the Dispute Period whether the
Indemnifying Party disputes its liability or the amount of its liability to the
Indemnified Party with respect to such Third Party Claim, the amount of Damages
specified in the Claim Notice shall be conclusively deemed a liability of the
Indemnifying Party under paragraph (a) of this Section and the Indemnifying
Party shall pay the amount of such Damages to the Indemnified Party on demand.
If the Indemnifying Party has timely disputed its liability or the amount of its
liability with respect to such claim, the Indemnifying Party and the Indemnified
Party shall proceed in good faith to negotiate a resolution of such dispute;
provided, however, that if the dispute is not resolved within thirty (30) days
after the Claim Notice, the Indemnifying Party shall be entitled to institute
such legal action as it deems appropriate.

 

(ii) In the event any Indemnified Party should have a claim under paragraph (a)
of this Section against the Indemnifying Party that does not involve a Third
Party Claim, the Indemnified Party shall deliver a written notification of a
claim for indemnity under paragraph (a) of this Section specifying the nature of
and basis for such claim, together with the amount or, if not then reasonably
ascertainable, the estimated amount, determined in good faith, of such claim (an
"Indemnity Notice") with reasonable promptness to the Indemnifying Party. The
failure by any Indemnified Party to give the Indemnity Notice shall not impair
such party's rights hereunder except to the extent that the Indemnifying Party
demonstrates that it has been irreparably prejudiced thereby. If the
Indemnifying Party notifies the Indemnified Party that it does not dispute the
claim or the amount of the claim described in such Indemnity Notice or fails to
notify the Indemnified Party within the Dispute Period whether the Indemnifying
Party disputes the claim or the amount of the claim described in such Indemnity
Notice, the amount of Damages specified in the Indemnity Notice will be
conclusively deemed a liability of the Indemnifying Party under paragraph (a) of
this Section and the Indemnifying Party shall pay the amount of such Damages to
the Indemnified Party on demand. If the Indemnifying Party has timely disputed
its liability or the amount of its liability with respect to such claim, the
Indemnifying Party and the Indemnified Party shall proceed in good faith to
negotiate a resolution of such dispute; provided, however, that it the dispute
is not resolved within thirty (30) days after the Claim Notice, the Indemnifying
Party shall be entitled to institute such legal action as it deems appropriate.

 

c. The indemnity agreements contained herein shall be in addition to (i) any
cause of action or similar rights of the indemnified party against the
indemnifying party or others, and (ii) any liabilities the indemnifying party
may be subject to.

 



27

 

 

10.0 SURVIVAL AND INDEMNIFICATION

 

10.1 Limited Survival of Representations, Warranties, Covenants and Agreements.

 

The representations and warranties included or provided for in this Agreement
shall survive the Closing until the expiration of two (2) years after the
Closing; provided however, that the representations and warranties dealing with
Taxes of the Seller’s Business arising prior to the Closing shall survive the
Closing and shall remain in full force and effect until the expiration of the
applicable statute of limitations governing such claims. The covenants and other
agreements contained in this Agreement to be performed on or after Closing shall
survive the Closing until the date or dates specified therein or the expiration
of the applicable statute of limitations (including any waivers or extensions
thereof) with respect to such matters, whichever is later.

 

11.0. TERMINATION, AMENDMENT AND WAIVER

 

11.1 Termination. This Agreement may be terminated and the transactions
contemplated hereby may be abandoned at any time prior to the Closing,
notwithstanding any requisite adoption and approval of this Agreement, as
follows:

 

(a) by mutual written consent of the Seller and the Buyer;

 

(b) by either the Seller or the Buyer, if the Closing shall not have occurred on
or before May 15, 2015; provided, however, that the right to terminate this
Agreement under this Section 11.1(b) shall not be available to any party whose
failure to fulfill an obligation under this Agreement has been the cause of or
resulted in the failure of the transactions contemplated hereby to occur on or
before such date;

 

(c) by either the Seller or the Buyer, if any governmental order, writ,
injunction or decree preventing the consummation of the transactions
contemplated hereby shall have been entered by any court of competent
jurisdiction and shall have become final and nonappealable;

 

(d) by the Buyer, upon a material breach of any representation, warranty,
covenant or agreement on the part of the Seller set forth in this Agreement, or
if any material representation or warranty of the Seller shall have become
untrue, incomplete or incorrect, in either case such that the conditions set
forth in Section 7.1 would not be satisfied (a “Terminating Seller Breach”);
provided, however, that if such Terminating Seller Breach is curable by the
Seller through the exercise of reasonable efforts within 10 days and for so long
as the Seller continues to exercise such reasonable efforts during such period,
the Buyer may not terminate this Agreement under this Section 11.1(d); and
provided further that the preceding proviso shall not in any event be deemed to
extend any date set forth in Section 11.1(b);

 

(e) by the Seller, upon a material breach of any representation, warranty,
covenant or agreement on the part of the Buyer set forth in this Agreement, or
if any material representation or warranty of the Buyer shall have become
untrue, incomplete or incorrect, in either case such that the conditions set
forth in Section 7.2 would not be satisfied (a “Terminating Buyer Breach”);
provided, however, that if such Terminating Buyer Breach is curable by the Buyer
through the exercise of its reasonable efforts within 10 days and for so long as
the Buyer continues to exercise such reasonable efforts during such period, the
Seller may not terminate this Agreement under this Section 11.1(e); and provided
further that the preceding proviso shall not in any event be deemed to extend
any date set forth in Section 11.1(b);

 

(f) by the Buyer, in the event that Buyer for any reason during the Due
Diligence Audit, deems it appropriate to terminate this Agreement or pursuant to
the provisions of Section 2.2(e); and

 

(g) by Buyer at any time after the date on which the Seller shall no longer be
in 28 operation as an on-going business or if Seller files a petition in
bankruptcy or if an involuntary petition is filed against Seller.

 



28

 

 

11.2 Effect Of Termination. In the event of termination of this Agreement
pursuant to Section 11.1, this Agreement shall forthwith become void, there
shall be no liability under this Agreement on the part of any party hereto or
any of its affiliates or any of its or their officers or directors, and all
rights and obligations of each party hereto shall cease; provided, however, that
nothing herein shall relieve any party hereto from liability for the willful or
intentional breach of any of its representations and warranties or the willful
or intentional breach of any of its covenants or agreements set forth in this
Agreement; provided further, that the provisions of this Section 11.2 shall
remain in full force and effect and survive any termination of this Agreement.
Notwithstanding any conflicting or inconsistent provisions in this Agreement,
(a) the Buyer’s maximum exposure and potential liability hereunder for breach of
any kind, or any other event, prior to Closing, and (b) Buyer shall retain its
rights to seek specific performance of this Agreement notwithstanding any breach
by Seller, and the Seller acknowledges and agrees that the Purchased Assets are
unique, that the Buyer’s remedies at law are inadequate, and that this Agreement
may therefore be specifically enforced by Buyer.

 

11.3 Waiver. At any time prior to the Closing, any party hereto may (a) extend
the time for or waive compliance with the performance of any obligation or other
act of any other party hereto or (b) waive any inaccuracy in the representations
and warranties contained herein or in any document delivered pursuant hereto.
Any such extension or waiver shall be valid only if set forth in an instrument
in writing signed by the party or parties to be bound thereby.

 

12. MISCELLANEOUS

 

12.1 Amendment and Waiver. Any provision of this Agreement may be amended or
waived if, and only if, such amendment or waiver is in writing and signed, in
the case of an amendment, by the Seller and the Buyer, or in the case of a
waiver, by the party against whom the waiver is to be effective. No failure or
delay by any party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.

 

12. JURY TRIAL WAIVER. The Company and the Purchaser hereby waive a trial by
jury in any action, proceeding or counterclaim brought by either of the Parties
hereto against the other in respect of any matter arising out or in connection
with this Agreement.

 



29

 

 

13. GOVERNING LAW: MISCELLANEOUS.

 

a. (i) This Agreement shall be governed by and interpreted in accordance with
the laws of the State of Delaware for contracts to be wholly performed in such
state and without giving effect to the principles thereof regarding the conflict
of laws. Each of the parties consents to the exclusive jurisdiction of the
federal courts whose districts encompass any part of the County of Broward or
the state courts of the State of Florida sitting in the County of Broward in
connection with any dispute arising under this Agreement and hereby waives, to
the maximum extent permitted by law, any objection, including any objection
based on forum non conveniens, to the bringing of any such proceeding in such
jurisdictions or to any claim that such venue of the suit, action or proceeding
is improper. To the extent determined by such court, the Company shall reimburse
the Purchaser for any reasonable legal fees and disbursements incurred by the
Purchaser in enforcement of or protection of any of its rights under this
Agreement. Nothing in this Section shall affect or limit any right to serve
process in any other manner permitted by law.

 

(ii) The Company and the Purchaser acknowledge and agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent or cure breaches of the provisions of this Agreement and
to enforce specifically the terms and provisions hereof and thereof, this being
in addition to any other remedy to which any of them may be entitled by law or
equity.

 

(iii) Both Parties to this agreement hereby agree not to contest venue and not
to request a jury trial. In the event of any litigation relating to, arising out
of, or concerning this Agreement, the prevailing party shall be entitled to
reasonable attorneys’ fees and costs.

 

b. Failure of any party to exercise any right or remedy under this Agreement or
otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.

 

c. This Agreement shall inure to the benefit of and be binding upon the
successors and assigns of each of the parties hereto; provided, however, that
this Agreement may not be assigned by the Company without the prior written
consent of the Purchaser and that this Agreement may be assigned by the
Purchaser at any time.

 

d. All pronouns and any variations thereof refer to the masculine, feminine or
neuter, singular or plural, as the context may require.

 

e. A facsimile transmission or other electronic mail (including email) of this
signed Agreement shall be legal and binding on all parties hereto, providing an
email confirmation or facsimile confirmation or other of written confirmation of
receipt is received by the sending party.

 

f. This Agreement may be signed in one or more counterparts, each of which shall
be deemed an original.

 

g. The headings of this Agreement are for convenience of reference and shall not
form part of, or affect the interpretation of, this Agreement.

 

h. If any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement or the validity or
enforceability of this Agreement in any other jurisdiction.

 

i. This Agreement may be amended only by an instrument in writing signed by the
party to be charged with enforcement hereof.

 

j. This Agreement supersedes all prior agreements and understandings among the
parties hereto with respect to the subject matter hereof.

 



30

 

 

14. NOTICES. Any notice required or permitted hereunder shall be given in
writing (unless otherwise specified herein) and shall be deemed effectively
given on the earliest of

 

(a) the date delivered, if delivered by personal delivery as against written
receipt therefor or by confirmed facsimile transmission,

 

(b) the fifth Trading Day after deposit, postage prepaid, in the United States
Postal Service by registered or certified mail, or

 

(c) the third Trading Day after mailing by domestic or international express
courier, with delivery costs and fees prepaid,

 

in each case, addressed to each of the other parties thereunto entitled at the
following addresses (or at such other addresses as such party may designate by
ten (10) days’ advance written notice similarly given to each of the other
parties hereto):

 

Company:

 

Mr. Timothy D. Loudermilk

AlvaEDU, Inc.

327 Plaza Real, Suite 235

Boca Raton, FL 33432

 

Purchaser:

 

Mr. Thomas A. Guerriero

Oxford City Football Club, Inc.

 

With a copy to:

 

15. SURVIVAL OF REPRESENTATIONS AND WARRANTIES. The Company’s and the
Purchaser’s representations and warranties herein shall survive the execution
and delivery of this Agreement and the payment of the Purchase Amount, and shall
inure to the benefit of the Purchaser and the Company and their respective
successors and assigns.

 

16. CONSTRUCTION AND EFFECT Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law; however, if any such provision shall be prohibited by or invalid
under applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

 



31

 

 

The Parties agree that no presumption of construction of this document shall be
made against the Company or the Consultant, both Parties having had the benefit
of legal counsel.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 



32

 

 

IN WITNESS WHEREOF, this Agreement has been duly executed by the Purchaser and
the Company as of the date set first above written.

 

  ALVAEDU, INC.           By: /s/ Timothy Loudermilk     Name:       Title:    
        OXFORD CITY FOOTBALL CLUB, INC.           By: /s/ Thomas Guerriero    
Name: Thomas Guerriero     Title: CEO & President

 

SCHEDULES

 

 

33



 

 